Order of the Supreme Court, Queens County (Goldstein, J.), entered May 24,1983, affirmed, without costs or disbursements. No opinion. 1i Defendants’ time to take further deposition of plaintiff is extended until 30 days after service upon them of a copy of the order to be made hereon, with notice of entry, at a time and place to be set by defendants in a written notice to plaintiff of not less than 10 days, or at such other time and place as the parties may agree. Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.